Citation Nr: 0428209	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  98-17 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left calf shell fragment wound, to include scars, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation in excess of 30 
percent for shell fragment wound to the right anterior thigh, 
to include scars.

3.  Entitlement to an increased evaluation in excess of 10 
percent for shell fragment wound to the right posterior 
thigh, to include scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from January 1944 to November 1945.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In May 2003, the Board rendered a 
decision in this case, and the veteran appealed. 

Pursuant to a Joint Motion to Vacate in Part and Remand, the 
United States Court of Appeals for Veterans Claims (Court) 
rendered an Order in May 2004 vacating, in part, the Board's 
May 2003 decision.  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003), this case was advanced on the Board's 
docket in September 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instruction below, VA will notify you of the further action 
required on your part.


REMAND

In light of concerns raised in the May 2004 Joint Motion, 
this case is being REMANDED for the following development:

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), concerning the duty to 
notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate each claim on 
appeal.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence.  The claimant must be 
instructed to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.

2.  The RO should take the necessary 
steps to ensure that all pertinent 
treatment records not already associated 
with the claims file, both private and 
VA, are obtained and associate them with 
the claims file.  If the veteran 
identifies any outstanding pertinent 
records or if the RO becomes aware of the 
existence of additional pertinent records 
not already associated with the claims 
file, those records are to be obtained.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.  

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for VA orthopedic and skin examinations.  
The examinations should be accomplished 
by an orthopedist and a dermatologist 
respectively.  The claims file must be 
provided to each examiner for review.  
The examiners are advised that all 
necessary special testing, including x-
ray studies of the affected areas, must 
be accomplished.

a.  The veteran should be scheduled 
for a VA orthopedic examination to 
determine the nature and severity of 
the shell fragment wounds to the 
left calf and right thigh.  The 
orthopedist, in accordance with the 
latest AMIE worksheets for 
evaluating musculoskeletal 
disorders, is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of any shell fragment 
wound residuals of the left calf and 
right thigh.  The orthopedist, after 
reviewing the claims file, to 
include the service medical records, 
is to answer the following:  What 
was the path of the shell fragments 
through the lower extremities?  What 
specific muscles and what specific 
muscle group numbers were involved?  
What was the location, nature and 
extent of any in-service muscle 
injury to the right posterior thigh?  
What was the location, nature and 
extent of any in-service muscle 
injury to the right anterior thigh?  
What are the effects of each muscle 
injury on the joints?  The examiner 
must provide a clear explanation for 
each finding and opinion.  

b.  The veteran should be scheduled 
for a VA dermatology examination to 
determine the nature and severity of 
the shell fragment wound scars of 
the left calf and right thigh.  The 
dermatologist, in accordance with 
the latest AMIE worksheets for 
evaluating scars, is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
nature and extent of the shell 
fragment wound scars.  The examiner 
is to note whether any shell 
fragment wound is objectively 
unstable, painful and/or tender.  
The RO must also ensure that the 
evaluation of any scars is 
accomplished in accordance with the 
old and new rating criteria.  The 
examiner must provide a clear 
explanation for each finding and 
opinion.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record, and prepare a 
rating decision.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




